Webb, Judge.
Georgia Pacific Corporation, a materialman, brought suit on an account against defendant bank seeking to recover for the value of materials furnished to a developer in a construction project financed by the bank. Georgia Pacific’s theory of recovery was that the bank, while only a conventional lender for the project at the time the materials were furnished, had become a joint venturer with the financially-troubled developer in order to protect its interests and had thus impliedly accepted all liabilities previously incurred by him.
We affirm the grant of summary judgment to the bank because, although there may well be other impediments in the path to recovery, we need only note that the bank did not agree to share with the developer in the profits and losses of the project but had as its only interest the repayment of its loans, an interest insufficiently mutual to authorize a finding of joint venture. Gainesville Carpet Mart v. First Fed. Savings &c. *293Assn., 121 Ga. App. 450 (174 SE2d 230) (1970); Time Financial Services v. Hewitt, 139 Ga. App. 270 (228 SE2d 176) (1976).
Argued September 5, 1978
Decided September 25, 1978.
Custer, Smith & Manning, Donald D. Smith, for appellant.
Kutak, Rock & Huie, Edgar H. Sims, Jr., W. Kimball Griffith, Frank A. Lightmas, Jr., for appellee.

Judgment affirmed.


Quillian, P. J., and McMurray, J., concur.